DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to Group 1, classified in D01D1/09.
II. Claims 6-14, drawn to Group II, classified in D01D1/06
III. Claims 15-20, drawn to Group III, classified in D01D5/0061

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, the inventions I and II both have different mode of operation and function, they do not overlap in scope as they disclose different methods of control of electrospinning set up.  Invention I, discloses applying pressure to the feed of a nanofiber material at a first first/second nozzle to form first/second meniscus; decreasing pressure on the liquid feed at the first nozzle to separate the first enlarged meniscus at the first nozzle from the second enlarged meniscus at the second nozzle having the nanofiber attached.  Invention II, discloses increasing a flowrate of a liquid nanofiber source material at a first/second nozzle within an array of nozzles to form a . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, the inventions I and II both have different mode of operation and function, they do not overlap in scope as Invention II discloses method of control of electrospinning set up by flow rate; whereas Invention III discloses method of electrospinning fibers by forming a nanofiber at initial nozzle in an array of nozzles by enlarging an initial meniscus at the initial nozzle until a nanofiber forms; Invention II, increasing a flowrate of a liquid nanofiber source material at a first/second nozzle within an array of nozzles to form a first/second meniscus; decreasing the flowrate of the liquid nanofiber source material at the first nozzle to separate the first meniscus from the second meniscus, the second meniscus having the nanofiber attached.  Invention III, discloses repeating the forming, enlarging an adjacent meniscus until the initial meniscus and the adjacent meniscus merge and switching to move the nanofiber around the array of nozzles in accordance with the weaving pattern while the nanofiber .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions I and II both have different mode of operation and function, they do not overlap in scope as Invention I discloses method of control of electrospinning set up, whereas Invention III discloses method of electrospinning fibers by forming a nanofiber at initial nozzle in an array of nozzles by enlarging an initial meniscus at the initial nozzle until a nanofiber forms. Invention I, discloses applying pressure to the feed of a nanofiber material at a first first/second nozzle to form first/second meniscus; decreasing pressure on the liquid feed at the first nozzle to separate the first enlarged meniscus at the first nozzle from the second enlarged meniscus at the second nozzle having the nanofiber attached.   Invention III, discloses repeating the forming, enlarging an adjacent meniscus until the initial meniscus and the adjacent meniscus merge and switching to move the nanofiber around the array of nozzles in accordance with the weaving pattern while the nanofiber is being formed. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 







/DEBJANI ROY/Examiner, Art Unit 1741